Citation Nr: 0119837	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-18 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether a timely Notice of Disagreement (NOD) was filed.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 
1946.  He died in January 1987; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the RO.

In January 1991, the Board denied service connection for the 
cause of the veteran's death.

In the November 1996 rating decision, however, the RO granted 
service connection for the cause of the veteran's death.  The 
dependency and indemnity compensation (DIC) benefits were 
effective on May 28, 1996, the date that the appellant's 
application to reopen was received.  In February 1999, the 
appellant submitted a statement in which she disagreed with 
the effective date assigned for the DIC benefits.  The RO 
concluded that the statement was an untimely NOD and issued a 
Statement of the Case.  The appellant perfected the appeal of 
the issue of whether she had submitted a timely NOD.

The Board construed the appellant's Substantive Appeal as a 
motion for reconsideration of the Board's January 1991 
decision.  In July 2001, the Board denied the motion for 
reconsideration; however, a separate decision has been 
issued, pursuant to the Board's own motion, that vacates the 
January 1991 decision.  See 38 C.F.R. § 20.904 (2000).  In 
another separate decision, the Board granted service 
connection for the cause of the veteran's death for the 
period prior to May 28, 1996.  In light of those Board 
decisions, the issue of the timeliness of the NOD, as 
discussed hereinbelow, has been rendered moot.


FINDINGS OF FACT

1.  In separate decisions, the Board has vacated its January 
1991 decision that denied service connection for the cause of 
the veteran's death and granted service connection for the 
period prior to May 28, 1996.

2.  There currently is no justiciable case or controversy for 
active consideration by this Member of the Board.


CONCLUSION OF LAW

As the Board's January 1991 decision has been vacated and a 
new decision issued in its place allowing the appellant's 
claim of service connection for the cause of the veteran's 
death prior to May 28, 1996, there remains no justiciable 
case or controversy in this regard before the Board at this 
time.  38 U.S.C.A. §§ 7102, 7104, 7107, 7111 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 19.4, 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  

In its decisions, the Board is bound by applicable statutes, 
the regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  

As noted hereinabove, in January 1991, the Board denied 
service connection for the cause of the veteran's death.

Thereafter, in November 1996, the RO granted service 
connection for the cause of the veteran's death and assigned 
an effective date of May 28, 1996, for the appellant's DIC 
benefits.  

In February 1999, the appellant submitted a statement in 
which she disagreed with the effective date assigned for the 
DIC benefits.  The RO concluded that the statement was an 
untimely NOD and issued a Statement of the Case.  The 
appellant perfected the appeal of the issue of whether she 
had submitted a timely NOD.

In separate decisions issued this date, the Board vacated the 
January 1991 decision and granted service connection for the 
cause of the veteran's death for the period prior to May 28, 
1996.  As the appellant's disagreement was with the effective 
date assigned, the Board decisions have rendered moot the 
issue of the timeliness of the NOD, filed with respect to the 
November 1996 rating decision.  In effectuating the Board's 
decision granting entitlement to service connection for the 
cause of the veteran's death, the RO will necessarily take 
action to assign a new effective date, in accord with the 
governing law and regulations.

Based upon the foregoing, the Board finds that there is no 
justiciable case or controversy currently before the Board, 
as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 
38 C.F.R. § 19.4.  

For the reasons stated, and in the absence of any justiciable 
question, the appeal must be dismissed.


ORDER

The appellant's appeal is dismissed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

